Case 1:17-cv-00548-MSM-PAS Document 58 Filed 11/27/19 Page 1 of 2 PageID #: 314




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF RHODE ISLAND


                                          )
 DAN DIAMANT,                             )
      Plaintiff,                          )
                                          )
 v.                                       )                 C.A. No. 17-cv-548-MSM-PAS
                                          )
 UTGR, Inc. dba Twin River Casino, et al. )
      Defendants.                         )
                                          )


     STATE DEFENDANT’S ASSENTED TO MOTION TO EXTEND TIME TO FILE
        DISPOSITIVE MOTION AND STATEMENT OF UNDISPUTED FACTS

        Now comes State Defendant, Lawens Fevrier, in his official capacity as a Corporal of the

 Rhode Island State Police (“Corporal Fevrier”), and respectfully requests an extension up to and

 including December 6, 2019 to file the Fed. R. Civ. P. 56 motion for summary judgment,

 supporting memorandum and statement of undisputed facts. The request is made due to counsel

 being sick and commitments in other cases.

        Opposing counsel has been advised of the requested extension and has no objection.


                                                    Respectfully submitted,

                                                    STATE DEFENDANT
                                                    Corporal Lawens Fevrier, in his
                                                    Official Capacity,
                                                    By:

                                                    PETER F. NERONHA,
                                                    ATTORNEY GENERAL


                                                    /s/ Justin J. Sullivan
                                                    __________________________________
                                                    Justin J. Sullivan (#9770)
                                                    Special Assistant Attorney General



                                                1
Case 1:17-cv-00548-MSM-PAS Document 58 Filed 11/27/19 Page 2 of 2 PageID #: 315




                                                      Rhode Island Office of the Attorney General
                                                      150 South Main Street
                                                      Providence, RI 02903
                                                      Tel: (401) 274-4400, Ex. 2007
                                                      Fax: (401) 222-3016
                                                      jjsullivan@riag.ri.gov


                                       CERTIFICATION

         I hereby certify that on this 27th day of November 2019, the within document was
 electronically filed and served on all counsel of record via the ECF system and it is available for
 viewing and downloading.

 Thomas G. Briody, Esquire
 Marc DeSisto, Esquire
 Kathleen A. Hilton, Esquire
 Paul R. Crowell, Esquire

                                                      /s/ Justin J. Sullivan
                                                      _____________________________




                                                  2
